Citation Nr: 0809759	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  01-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder.

2.  Whether the veteran filed a timely appeal for entitlement 
to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In May 2000, the Board remanded the veteran's claim for 
service connection for residuals of a right knee injury in 
order for the RO to issue a statement of the case regarding 
the timeliness of the veteran's substantive appeal.  In June 
2000, the RO informed the veteran that his substantive appeal 
regarding entitlement to service connection for residuals of 
a knee injury was not timely.  In November 2000, the RO 
issued a statement of the case regarding the issue of 
timeliness of the veteran's substantive appeal as to this 
issue, and provided the veteran with the applicable 
regulations governing the timeliness of appeals.

In a February 2001 rating decision, the RO denied the 
veteran's claim to reopen for service connection for post-
traumatic stress disorder.

The veteran testified at an RO hearing in October 2002.  A 
transcript of the hearing has been associated with the claim 
file.  In August 206 the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board 
pursuant to a Joint Motion for Remand.

In January 2007, the Board remanded the case for compliance 
with the Court order.



FINDINGS OF FACT

1.  The Board denied reopening the claim for service 
connection for post-traumatic stress disorder in May 2000.

2.  The evidence received since the Board's decision of May 
2000 is cumulative. 

3.  The veteran was notified of a rating decision denying 
entitlement to service connection for residuals of a right 
knee injury on November 17, 1997.

4.  In March 1998, the RO received the veteran's timely 
notice of disagreement to the November 17, 1997 rating 
decision.

5.  On September 1, 1998, the veteran was furnished with a 
statement of the case as to the issue of service connection 
for residuals of a right knee injury.

6.  No substantive appeal regarding the claim for service 
connection for residuals of a right knee injury was received 
within one year of the notice of decision or within 60 days 
of the statement of the case.


CONCLUSIONS OF LAW

1.  The May 2000 Board decision denying the appellant's claim 
to reopen for service connection for post-traumatic stress 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for post-traumatic stress 
disorder and the claim is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran did not enter a timely substantive appeal of 
the denial of service connection for residuals of a right 
knee injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notices in 
this case predated the rating decisions.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection and earlier effective date.  
In a VCAA letter of July 2007 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the VCAA notice did not predate the 
rating decision.  In Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant and any error in timing was harmless error.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  In the present case, the notice was provided 
pursuant to a Board remand.  The veteran was provided the 
opportunity to submit additional evidence which he did by 
submitting additional statements and a letter after which his 
claim was readjudicated in a supplemental statement of the 
case of October 2007.  The veteran has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

In regard to possible VCAA applicability to timeliness of the 
appeal, this is not a claim within the meaning of VCAA and it 
is not an evidence driven sub issue within the usual meaning 
of evidence.  Rather, this is a jurisdictional issue.  By 
analogy, it is the filing of a pleading.  It is a 
documentdriven determination in the same manner that VA must 
decide whether there was a claim filed or a notice of 
disagreement filed.  The events either did happen or did not 
happen.  The Board notes that Kent v. Mayfield, 20 Vet. App. 
1 (2006), presupposes that there an issue to adjudicate 
rather than the Board's determination that there is no 
jurisdiction.  Providing Kent-like notice when ther is no 
jurisdiction would be an exercise in futility.  The issue is 
not new and material evidence to establish jurisdicition.  
See Flash v. Brown, 8 Vet.App. 3322, 340 (1995), for general 
reasoning.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

PTSD

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  The Board 
notes that the legal standard of what constitutes "new and 
material" evidence was amended on August 29, 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The specific matter under consideration is entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The three elements required to show service connection for 
PTSD are: (1) medical evidence diagnosing post-traumatic 
stress disorder, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  The veteran has indicated that he was not in combat, 
although he states that many times he was out in the field in 
hostile territory, riding shotgun with an M16 rifle, where 
his life was in danger.  The Board finds that the veteran has 
not submitted evidence to indicate that he was engaged in 
combat with the enemy, and therefore there must be credible 
supporting evidence that the veteran's claimed in-service 
stressors occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Such evidence has not been submitted with the 
veteran's claim to reopen.

In the May 2000 decision which denied the veteran's claim to 
reopen, the Board found that the veteran had not provided 
sufficient details which would assist VA in verifying his 
stressors, and that the veteran's description of his 
stressors was cumulative and redundant.  The decision is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

Since the May 2000 Board decision, the veteran has submitted 
various statements as well as VA progress notes, including 
notes from the veteran's time as an inpatient in a VA trauma 
recovery program from May 2001 to June 2001, and from May 
2002 to June 2002.  In October 2002 he testified at an RO 
hearing.  Further, he submitted a statement and a letter in 
August 2007.  The Board finds that this evidence provides 
descriptions of stressors previously submitted to agency 
decisionmakers, and is cumulative and redundant.

In a VA progress note dated in August 2000, the veteran 
reported that when in Vietnam he was with a fellow soldier 
when he saw a Vietnamese girl alone on the road.  The other 
soldier abducted the girl, pulled her off into the underbrush 
alongside the road, and raped her.  The rape became violent, 
and the soldier killed the woman.  The soldier encouraged the 
veteran to participate in the rape, but the veteran did not 
actively engage in the abduction, rape, or murder of the 
young girl.  The examiner noted that the veteran reported a 
secondary event that had also caused the veteran distress to 
a lesser degree.  The veteran reported witnessing a soldier 
shot (and perhaps killed) in a bar fight in Vietnam.  The 
veteran was not involved in the altercation, but was afraid 
of being injured himself and afraid that the situation could 
become out-of-control.  The Board finds that this evidence is 
not new and material, as the veteran has previously described 
these events at a Travel Board hearing in November 1999, at 
an RO hearing in March 1998, in a statement submitted in 
October 1997.  The recounting of the stressors does not 
provide any new information which might be verified by VA, 
such as specific dates, specific places, and the names of 
those involved in the incidents. In essence, a recounting is 
not new.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

At the October 2002 RO hearing, the veteran stated that the 
rape occurred on Christmas Eve 1966, that he could not 
remember the name of the soldier who had raped the Vietnamese 
woman, and that the incident was not reported to the 
military.  He indicated that he was in the 223rd Support and 
Service Company, 506th Field Depot.  The date of Christmas 
Eve 1966, as well as the veteran's company and depot were 
previously submitted by the veteran in December 1997.  This 
evidence is cumulative.

In June 2001 and June 2002 VA discharge summaries from the 
Trauma Recovery Program, the examiners noted that the veteran 
had witnessed incidents of atrocity directed towards the 
Vietnamese people.  No further details of the "atrocity" are 
provided which might be verified by VA.  Further, the Board 
notes that new stressors do not give rise to new claims. 
There is a prior denial of PTSD, with a remarkable history of 
insufficient information to conduct a meaningful search, and 
nothing has changed.

In a statement submitted in March 2001, the veteran stated 
that he had previously named Sergeant Sanders, and that VA 
had never made an attempt to verify this name.  He stated 
that if VA could provide him with the roster of soldiers from 
the Army of the 223rd in 1966, then the veteran could pick 
out the name.  The Board notes that without more specific 
information, VA cannot verify the occurrence of an alleged 
stressor, as evidenced by the Army's reply to the RO's 
request for unit information.  Prior to reopening the claim 
and conducting development, it is the veteran's obligation to 
submit new and material evidence, and this he has not done.  
Further, the veteran previously provided the name of Sanders 
in December 1997.  Evidence which has been previously 
submitted to agency decisionmakers is cumulative.

In the August 2007 letter and statement the veteran recounted 
the incident involving the killing of the Vietnamese girl by 
a U.S. solider.  As noted above, this stressor had been 
previously considered.  The veteran also stated he had seen 
dead bodies in Saigon.  This was a stressor previously 
provided and considered.  Finally, the veteran restated an 
incident when he was in a convoy and was stopped  by 
Vietnamese who threatened to kill him.  This too was a 
stressor previously considered.  As such the evidence 
submitted in the veteran's statement and letter are 
cumulative.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted regarding the claim to reopen 
for entitlement to service connection for post-traumatic 
stress disorder.

Timeliness of Appeal

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. §§ 7104, 
7108 (West 2002).  An appeal to the Board consists of a 
timely filed notice of disagreement and, after a statement of 
the case is issued, a timely filed substantive appeal.  The 
claimant has one year from the date of notification of the 
decision to file a notice of disagreement to initiate the 
appeal process.  A statement of the case is then forwarded by 
the RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the statement of the case, or 
within the remaining time, if any, of the one-year period 
beginning on the date of notification of the decision, if 
such remaining time is greater than 60 days.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2007).

By an October 1997 rating decision, the veteran's claim for 
service connection for residuals of a right knee injury was 
denied.  The veteran was notified of this decision in a 
letter dated in November 17, 1997, and he was apprised of his 
appellate rights, VA Form 4107.  The RO received the notice 
of disagreement with the November 17, 1997 RO decision that 
denied his claim to reopen for service connection for 
residuals of a right knee injury.  He was furnished a 
statement of the case on September 1, 1998.  The notification 
letter apprised the veteran of the 60-day time limit for 
filing a substantive appeal.  The veteran did not, however, 
complete the final sequential step that would have perfected 
his appeal.  He failed to submit a timely substantive appeal 
to the RO prior to the expiration date.  The first 
communication from the veteran which might be construed as a 
substantive appeal was received at a hearing in November 
1999, over a year past the notification of the decision and 
more than 60 days past the issuance of the statement of the 
case.  

In regard to the adequacy of notification the September 1998 
letter informed him that if the supplemental statement of the 
case contains an disuse that was not included in the cub 
appeal, he had to respond within the 60 days to perfect the 
appeal.  This notification was adequateto inform him of the 
time limits and steps that he was required to take.  
Furthermore, a copy was provided to the representative, The 
American Legion.  Therefore, both he and his representative 
had notice and an opportunity to act.  Furthermore, nothing 
in the file suggests a request to extend the time period to 
appeal.  

The Board has specifically considered the guidance 
established by the Federal Circuit in Savitz v. Peake.  
However, nothing in this case is similar to the facts in 
Savitz.  Here there is no allegation that he filed a timely 
appeal or that he requested an extension.  At best, the 
statement in the joint motion is not tied to any specific 
allegation or an assertion that there were misinterpreted 
facts.  In this case, the mailbox rule does not assist the 
veteran. 

Inasmuch as the veteran did not submit a substantive appeal 
in a timely manner, the Board does not have jurisdiction to 
adjudicate his claim and, therefore, it is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108.


ORDER

The claim to reopen for service connection for post-traumatic 
stress disorder is denied.

The appeal for service connection for residuals of a right 
knee injury is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


